          Case 6:21-cr-00003-BMM Document 27 Filed 08/10/21 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

UNITED STATES OF AMERICA,                    CR 21-03-H-BMM

            Plaintiff,

    vs.                                   PRELIMINARY ORDER OF
                                          FORFEITURE
ROBERT RAYMOND FASUGA,

            Defendant.


      THIS MATTER comes before the Court on the United States’ Motion for

Preliminary Order of Forfeiture. Defendant Robert Raymond Fasuga appeared

before the Court on June 28, 2021 and entered a plea of guilty to count I and II of

the Superseding Information. Fasuga’s plea provides a factual basis and cause to

issue an Order of Forfeiture, pursuant to 18 U.S.C. § 924(d) and 21 U.S.C. § 853.

      IT IS ORDERED:

      THAT Fasuga’s interest in the following property is forfeited to the United

States in accordance with 18 U.S.C. § 924(d) and 21 U.S.C. § 853:

   • 79 Rounds CCI Ammunition caliber 22;

   • 28 Rounds Assorted Ammunition caliber 12;



                                         1
          Case 6:21-cr-00003-BMM Document 27 Filed 08/10/21 Page 2 of 3




   • $1,536.00 U.S. Currency;

   • $4,770.00 U.S. Currency;

   • $473.00 U.S. Currency;

   • Browning Buckmark Plus Pistol caliber 22, serial number: 515ZX27596;

   • 41 Rounds Aguila Ammunition caliber 22;

   • 20 Rounds Assorted Ammunition caliber unknown;

   • 77 Rounds Assorted Ammunition caliber 22; and

   • 80 Rounds Assorted Ammunition caliber 22.

      THAT the Bureau of Alcohol, Tobacco, Firearms and Explosives is directed

to seize the property subject to forfeiture and further to make a return as provided

by law;

      THAT the United States will provide written notice to all third parties

asserting a legal interest in any of the above-described property and will post on an

official government internet site (www.forfeiture.gov) for at least 30 consecutive

days as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty

or Maritime Claims and Asset Forfeiture Actions of the Court’s Preliminary Order

and the United States’ intent to dispose of the property in such manner as the

Attorney General may direct, pursuant to 18 U.S.C. § 924(d) and 21 U.S.C.




                                          2
        Case 6:21-cr-00003-BMM Document 27 Filed 08/10/21 Page 3 of 3



§ 853(n)(1), and to make its return to this Court that such action has been

completed; and

      THAT upon adjudication of all third-party interests, if any, the Court will

enter a Final Order of Forfeiture.

      DATED this 10th day of August 2021.




                                          3
